 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GORDON DALE MEADOR,                                 No. 2:18-cv-0696 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    JERRY BROWN, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. ECF No. 24. Plaintiff asserts that counsel should be appointed because

19   his case has become extremely complex, he is a “layman at law,” he believes his case has merit,

20   and “his very life is at issue.” See id. at 1.

21           The United States Supreme Court has ruled that district courts lack authority to require

22   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

23   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

24   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

25   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

26           The test for exceptional circumstances requires the court to evaluate the plaintiff’s

27   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

28   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
                                                         1
 1   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 2   common to most prisoners, such as lack of legal education and limited law library access, do not
 3   establish exceptional circumstances that would warrant a request for voluntary assistance of
 4   counsel.
 5          To date, plaintiff has adequately articulated and litigated his claims. Moreover, plaintiff
 6   fails to indicate how this case has recently become “extremely complex” or precisely how “his
 7   very life is at issue” as he contends. For these reasons, the court does not find the required
 8   exceptional circumstances.
 9          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
10   counsel (ECF No. 24) is denied.
11   DATED: October 25, 2018
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
